Citation Nr: 1432635	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye disability, claimed as eye trouble.  

2.  Entitlement to service connection for a heart murmur. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1974 to April 1975 and from January 1976 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's left eye disability is not etiologically related to his active service. 

2.  During the pendency of the appeal, the evidence does not show that the Veteran has had a diagnosis of a heart murmur.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in June and October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

While a VA medical opinion was not provided in relation to the Veteran's claim of entitlement to service connection for a left eye disability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the only evidence that the Veteran's left eye disability is related to his active service is his own conclusory statements of such; he has provided no medical evidence to support any alleged relationship.  As such, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in June 2010 in relation to his claim of entitlement to service connection for a heart murmur, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that no further notice or assistance is required.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Left Eye Disability 

The Veteran contends that he has a left eye disability is related to his active service.  Specifically, he alleges that the vision in his left eye suffered as a result of night time weapons firing.  However, the Veteran's STRs are silent for any complaints or diagnoses related to an eye disability and his enlistment and separation examinations consistently show that his eyes were normal on clinical evaluation.  

Post-service VA treatment records show that the Veteran first complained of poor vision at the VAMC in December 2005 and he was eventually diagnosed with presbyopia and glaucoma, which the VAMC records indicate are related to non-service-connected diabetes mellitus.  There is no indication in the record that these conditions have ever been related to the Veteran's active service by any of his treatment providers.

While the Veteran is competent to report symptoms of decreased vision and lay persons are competent to provide opinions on some medical issues; the issue of whether the Veteran's left eye disability is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on this issue.

Additionally, there is no indication from the record that the Veteran complained of left eye symptoms until 2005, 29 years following active service, and his left eye disabilities of presbyopia and glaucoma have been attributed to his non-service-connected diabetes mellitus.  Therefore, as there is no evidence to suggest that a left eye disability is related to his active service, service connection for such disability is not warranted. 

Heart Murmur

The Veteran contends that he has a heart murmur that began on active service, which he believes was caused by his basic training.  Notably, on his October 1975 enlistment examination the Veteran's heart was found to be clinically abnormal and a heart murmur was noted.  Subsequent to that, on the April 1976 report of medical history associated with his separation examination, the Veteran reported a history of heart trouble; however, on evaluation, his heart was clinically normal and no murmur was noted.  The remainder of the STRs are silent for any complaints or treatment for a heart murmur or heart trouble of any kind.  

Post-service VA treatment, as well as records associated with the Veteran's social security administration (SSA) file, are silent for any complaints or diagnosis of a heart murmur or a heart disability.  

The Veteran was afforded a VA examination in June 2010.  At that time the examiner noted that the Veteran had been found to have a heart murmur on his October 1975 enlistment examination.  However, on VA examination no heart murmur was noted and objective clinical and cardiac testing did not support a diagnosis for the heart at that time.  

In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As the Veteran does not have a diagnosis of a heart murmur or a heart disability, service connection for such is not warranted.  

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's left eye disability had onset during active service or was otherwise caused by his active service and the evidence does not show that he has a current heart disability or heart murmur.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left eye disability is denied.

Entitlement to service connection for a heart murmur is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


